FEDERAL DEPOSIT INSURANCE CORPORATION WASHINGTON, D.C. ) In the Matter of ) ) STIPULATION TO OCEANSIDE BANK ) THE ISSUANCE OF JACKSONVILLE BEACH, FLORIDA ) A CONSENT ORDER ) ) FDIC-09-037b (Insured State Nonmember Bank) ) ) Subject to the acceptance of this STIPULATION TO THE ISSUANCE OF A CONSENT ORDER ("STIPULATION") by the Federal Deposit Insurance Corporation ("FDIC"), it is hereby stipulated and agreed by and between a representative of the Legal Division of the FDIC, the Director of the Division of Financial Institutions of the Office of Financial Regulation for the State of Florida (“OFR”) and Oceanside Bank, Jacksonville Beach, Florida ("Bank"), through its board of directors, as follows. 1.On September 10, 2009, the FDIC issued a Notice of Charges and of Hearing pursuant to section 8(b)(1) of the Federal Deposit Insurance Act, 12 U.S.C. § 1818(b)(1), to the Bank detailing unsafe or unsound banking practices alleged to have been committed by the Bank. 2.The Bank, solely for the purpose of this proceeding and without admitting or denying any of the alleged charges of unsafe or unsound banking practices, hereby consents and agrees to the issuance of a CONSENT ORDER ("ORDER") by the FDIC and the OFR in the form attached hereto.The Bank further stipulates and agrees that such ORDER shall become effective immediately upon issuance by the FDIC and the OFR and be fully enforceable by the FDIC pursuant to the provisions of section 8(i)(1) of the Act, 12 U.S.C. § 1818(i)(1), and the Rules, and by the OFR subject only to the conditions set forth in paragraph 3 of this STIPULATION. 3.In the event the FDIC accepts this STIPULATION and issues the ORDER, it is agreed that no action to enforce said ORDER in the United States District Court will be taken by the FDIC unless the Bank or any "institution-affiliated party", as such term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), has violated or is about to violate any provision of the ORDER. 4.The Bank hereby waives: (a) (b) all defenses to the charges set forth in the Notice; a hearing for the purpose of taking evidence regarding the allegations set forth in the Notice; (c) the filing of Proposed Findings of Fact and Conclusions of Law; (d) a Recommended Decision of an Administrative Law Judge; and (e) exceptions and briefs with respect to such Recommended Decision. Dated:January 5, 2010 FEDERAL DEPOSIT INSURANCE CORPORATION LEGAL DIVISION BY: /s/ Leroy Culton Leroy Culton Senior Attorney 2 FLORIDA OFFICE OF FINANCIAL REGULATION BY: /s/ Linda B. Charity Linda B. Charity Director Division of Financial Institutions Office of Financial Regulation By Delegated Authority OCEANSIDE BANK JACKSONVILLE BEACH, FLORIDA BY: /s/ Frank J. Cervone Frank J. Cervone /s/ Barry W. Chandler Barry W. Chandler /s/ Donald F. Glisson, Jr.
